FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending March 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of the connected persons of Persons Discharging Managerial Responsibility (PDMR), in the Ordinary Shares and American Depositary Shares (ADS) of GlaxoSmithKline plc as a result of an award made under the GlaxoSmithKline 2009 Performance Share Plan (Performance Share Plan) on 28February 2013 as follows: Name of PDMR Name of Connected Person Ordinary Shares ADS Mr P Thomson Mrs K Thomson Dr M Slaoui* Mrs K Slaoui * Denotes an Executive Director The Performance Share Plan award was based on an Ordinary Share price of £14.54 per share, (the closing middle market price of an Ordinary Share in GlaxoSmithKline plc on 27 February 2013) and on an ADS price of US$44.27 (the closing price quoted on the New York Stock Exchange on 27 February 2013). Vesting of the award is subject to meeting performance criteria over a three year period. The Company and the above named persons were advised of these transactions on 4 March 2013. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 5 March 2013 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 05,2013 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
